     Case 6:19-cr-00183-RRS-CBW Document 22 Filed 06/17/19 Page 1 of 1 PageID #: 50



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION


      UNITED STATES OF AMERICA                   CASE NO. 6:19-CR-00183-01

      VERSUS                                     JUDGE SUMMERHAYS

      HOLDEN JAMES MATTHEWS (01)                 MAGISTRATE JUDGE WHITEHURST

                                          EXHIBIT LIST
                                     Detention Hearing 6/17/19

PARTY: UNITED STATES OF AMERICA
EXHIBIT DESCRIPTION & REMARKS                                                          DATE
NUMBER                                                                                 ADMITTED
Gov 1    ATF Diagram of Mount Pleasant Baptist Church                                  6/17/2019
Gov 2    Photo of Sceptor Gas can                                                      6/17/2019
Gov 3    Surveillance photo from Wal Mart                                              6/17/2019
Gov 4    Electronic copy of Walmart receipt                                            6/17/2019
Gov 5    Photo St. Mary Baptist Church_IMG_0447.jpg                                    6/17/2019
Gov 6    Photo St. Mary Baptist Church IMG_0454.jpg                                    6/17/2019
Gov 7    Photo St. Mary Baptist Church IMG_0469.jpg                                    6/17/2019
Gov 8    Photo St. Mary Baptist Church IMG_0483.jpg                                    6/17/2019
Gov 9    Photo St. Mary Baptist Church IMG_0487.jpg                                    6/17/2019
Gov 10   Video St. Mary Baptist Church with Sign – IMG_0485.mov                        6/17/2019
Gov 11   Video St Mary Baptist Church retrieved from Facebook                          6/17/2019
Gov 12   Screenshots of Kadesh and Matthew’s Conversation                              6/17/2019
Gov 13   Video St. Mary Baptist Church extracted from cell phone                       6/17/2019
Gov 14   Video Greater Union Baptist Church extracted from cell phone -IMG_0638.mov    6/17/2019
Gov 15   Video Greater Union Baptist Church – IMG_0640.mov                             6/17/2019
Gov 16   Video Greater Union Baptist Church extracted from cell phone – IMG_0641.mov   6/17/2019
Gov 17   Photo Greater Union Baptist Church IMG_0643.jpg                               6/17/2019
Gov 18   DH – Facebook Messages                                                        6/17/2019
Gov 19   CC – Facebook Messages                                                        6/17/2019
Gov 20   AS – Facebook Messages                                                        6/17/2019
Gov 21   Photo Mt. Pleasant Baptist Church                                             6/17/2019
Gov 22   Pagan Carnage Album Cover (Mt. Pleasant)                                      6/17/2019
Gov 23   Picture of Cover of Pagan Carnage CD                                          6/17/2019
Gov 24   Picture of inside Pagan Carnage CD                                            6/17/2019




                                            Page 1 of 1
